DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending.  Claim 1 have been amended.  Claims 9-20 are new. 

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 that: “proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” Wherein “The modification proposed by the Office, i.e. connecting the anode of the cell B of the first unit 11c at the bottom of the power unit string shown in FIG. 5D of DIEN to ground, would cause the first polarity switch unit 13 to be electrically connected to the first common node for discharging and the ground. Stated simply, the first polarity switch unit 13 would receive only two reference voltages (i.e. a reference voltage at the common node for discharging, and the ground), and therefore cannot output an AC voltage as intended by DIEN.”.
Examiner respectfully disagrees.  DIEN notes discharge to a load occurs in paragraph 0067 “to discharge can be adjusted and controlled by the control unit 12 in accordance with the requirements of different loads on the first operating voltage V1 or other application considerations”  to have a common ground in a circuit of battery cells and a load to discharge to simply shows the flow of current to a 0 potential difference.  To have the circuit grounded is an obvious and inherent wherein the common ground terminal potential determines current flow and to further ground the system to a earth ground for safety will still allow output AC voltage to flow to the discharge battery cells to load.
Therefore DIEN in view of Duan does teach the above-emphasized language of “the anode of the cell of the first unit being connected to ground” argued.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 and 11 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 10 recites “a first transistor coupling a node of the second unit that is the farthest from the first unit to a first output node, and a second transistor coupling the node of the second unit that is the farthest from the first unit to a second output node” wherein the node farthest cannot be determined and the specification fail to comply with the enablement requirement to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Appropriate correction is required

Claim 11 is rejected for its dependency to claim 10 pertaining to the node.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “farthest from” wherein no description of distance is in the written description of specifications.

Claim 11 is rejected for its dependency to claim 10.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 15-16 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over DIEN US 20130093396 in view of Duan US 20140307358.

Regarding claim 1, DIEN teaches:
An electric system with switched cells comprising: 
a first unit; (Fig. 5D 11C at bottom)
a plurality of second units series-connected with the first unit (Fig. 5D 11C other two above in series), 
each first and second unit comprising: 
an electric cell series-connected, by the cathode of the cell, with a first switch (Fig. 5D S1 and Fig 5E S1 of 11c series connected to cathode of cell; ¶ 0103), 
a second switch connected in parallel with the cell and the first switch (Fig. 5D and Fig 5E S2 connected in parallel), and 
a first diode, the anode of the first diode being coupled to the cathode of the cell (Fig 5D D1 connected to cathode of cell), 
the cathodes of the first diodes being connected to an output node (Fig 5D D1 connected to output V1); and 
a control circuit (Par 0053 “The control unit 12”) capable of measuring characteristics of at least certain cells (Par 0053 “The control signal Sc may be a state signal, a communication signal, an order signal, a feedback signal or an arbitrary combination of the above-mentioned signals. For example, the state signal represents the electric power state of each battery module B, the feedback signal represents the voltage value of the output voltage of each battery module B”) and of controlling the first (Par 0053 “The control unit 12 is electrically connected to the first switch devices SW1 of the power units 11A to 11C, individually outputs a first switch signal S1 to each first switch device SW1 in accordance with a control signal Sc”) , and second (Par 0101 “the control unit 12, which individually outputs a second switch signal S2 to each second switch device SW2 and individually controls each second switch device SW2 to turn on or off in accordance with the control signal Sc”) switches according to the characteristics.

DIEN does not explicitly teach the anode of the cell of the first unit being connected to ground,
Duan teaches the anode of the cell of the first unit being connected to ground, (Fig 2 #220; Par 0043 “In many battery systems 500, a conductive battery enclosure is coupled to a system ground (also referred to as earth, protective earth or frame ground) to meet safe requirements.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have the anode of the cell of the first unit being connected to ground, taught by Duan since it is known that circuits have a zero potential that allow a current of a circuit travels is known as the ground and for the purpose of grounding a circuit for protective safety. (Refer to Par 0043)

Even though figure 5D of DIEN teaches the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit, figure 5D of DIEN does not explicitly teach the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit by at least one third switch.
Figure 4E of DIEN teaches the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit by at least one third switch; (Fig 4E cathode of B in each of the second units 11a is connected to D1 via S2)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit by at least one third switch taught by DIEN for the purpose of adjusting configuration to attain desired outputs. (Refer to ¶ 0011)

Regarding claim 2, DIEN teaches:
wherein the cathode of the cell of each second unit is coupled to the anode of the first diode of the second considered unit by as many third switches as there are first and second units located between the second considered unit and the ground. (Fig 5D D1 of each second unit)

Regarding claim 3, DIEN does not explicitly teach in Fig 5D:
wherein the cathode of the cell of the first unit is coupled to the anode of the first corresponding diode via a fourth switch.  
DIEN teaches in Fig 4E:
wherein the cathode of the cell of the first unit is coupled to the anode of the first corresponding diode via a fourth switch (Fig 4E first unit at bottom with SW2 coupled to anode of diode).  
It would be obvious to one of ordinary skill in the art at the time the invention was made to modify embodiment of DIEN to include the first unit is coupled to the anode of the first corresponding diode via a fourth switch taught in another embodiment by DIEN for the purpose of further controlling discharge current path to be turned off and on. (Refer to Par 0077)

Regarding claim 4, DIEN teaches:
wherein each of the third switches has the same state, on or off, as one of the second switches (Fig 12A).  

Regarding claim 5, DIEN teaches:
wherein the states of the third switches are independent from the states of the first and second switches.  (Par 0010 “The control unit …………… individually controls each of the first switch devices to turn on or off.………………. individually controls each of the second switch devices to turn on or off …………….. individually controls each of the third switch devices to turn on or off”)

Regarding claim 6, DIEN teaches:
wherein the state of the first switch and the state of the second switch of each first or second unit are opposite. (Fig 12A on and off states)  

Regarding claim 8, DIEN teaches:
detecting the failure of a cell of a unit among the first unit or one of the second units; 
turning on the second switch of said unit and turning off the first switch of said unit; and turning on at least one third switch of another unit among the first unit or one of the second units (Par 0007 “Therefore, it is an important subject to provide a power management system which can adjust the connection configuration of the power units in accordance with the requirements of the charging voltage, the desired output voltage, or the state of each battery module, so that the power units can be charged with an AC power, or can output an AC power or a multi-phase AC power, and can be effectively protected and/or balanced during charging/discharging, and avoid from being damaged.” and Par 0053 “The control signal Sc may be a state signal, a communication signal, an order signal, a feedback signal or an arbitrary combination of the above-mentioned signals. For example, the state signal represents the electric power state of each battery module B, the feedback signal represents the voltage value of the output voltage of each battery module B”).   

  Regarding claim 15, DIEN teaches:
An electric system with switched cells comprising: 
a first unit; (Fig. 5D 11C at bottom)
a plurality of second units series-connected with the first unit (Fig. 5D 11C other two above in series), 
each first and second unit comprising: 
an electric cell series-connected, by the cathode of the cell, with a first switch (Fig. 5D S1 and Fig 5E S1 of 11c series connected to cathode of cell; ¶ 0103), 
a second switch connected in parallel with the cell and the first switch (Fig. 5D and Fig 5E S2 connected in parallel), and 
a first diode, the anode of the first diode being coupled to the cathode of the cell (Fig 5D D1 connected to cathode of cell B), 
the cathodes of the first diodes being connected to an output node (Fig 5D D1 connected to output V1); and 
a control circuit (Par 0053 “The control unit 12”) capable of measuring characteristics of at least certain cells (Par 0053 “The control signal Sc may be a state signal, a communication signal, an order signal, a feedback signal or an arbitrary combination of the above-mentioned signals. For example, the state signal represents the electric power state of each battery module B, the feedback signal represents the voltage value of the output voltage of each battery module B”) and of controlling the first (Par 0053 “The control unit 12 is electrically connected to the first switch devices SW1 of the power units 11A to 11C, individually outputs a first switch signal S1 to each first switch device SW1 in accordance with a control signal Sc”) , and second (Par 0101 “the control unit 12, which individually outputs a second switch signal S2 to each second switch device SW2 and individually controls each second switch device SW2 to turn on or off in accordance with the control signal Sc”) switches according to the characteristics.

DIEN does not explicitly teach the anode of the cell of the first unit being connected to ground,
Duan teaches the anode of the cell of the first unit being connected to ground, (Fig 2 #220; Par 0043 “In many battery systems 500, a conductive battery enclosure is coupled to a system ground (also referred to as earth, protective earth or frame ground) to meet safe requirements.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have the anode of the cell of the first unit being connected to ground, taught by Duan since it is known that circuits have a zero potential that allow a current of a circuit travels is known as the ground and for the purpose of grounding a circuit for protective safety. (Refer to Par 0043)

Even though figure 5D of DIEN teaches connecting the anode of the first diode of the second unit to the cathode of the cell of the second unit (Fig. 5D B cathode connected to D1 anode) , figure 5D of DIEN does not explicitly teach each second unit further comprising one or more third switches depending on the number of second units between the second unit and the first unit, the one or more third switches connecting the anode of the first diode of the second unit to the cathode of the cell of the second unit.  
Figure 4E of DIEN teaches each second unit further comprising one or more third switches (Fig. 4E S2) depending on the number of second units between the second unit and the first unit (Fig. 4E 11a between 11a), the one or more third switches connecting the anode of the first diode of the second unit to the cathode of the cell of the second unit (Fig 4E S2 connected to anode of D1).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have one or more third switches taught by DIEN for the purpose of adjusting configuration to attain desired outputs. (Refer to ¶ 0011)

  Regarding claim 16, DIEN teaches:
wherein for each second unit, the number of third switches equals to the number of second units between the second unit and the first unit plus one.  (Fig 4E  and 5D)

Regarding claim 19, DIEN teaches: wherein each of the third switches has the same state, on or off, as one of the second switches. (Fig. 5D S2 having on and off states Fig 4E S2 having on and off states)
  
  Regarding claim 20, DIEN teaches: wherein the states of the third switches are independent from the states of the first and second switches. (Fig 5D and Fig 4E #12 having S1-S3 independent controls to have independent changes of switches; Par 0010 “The control unit …………… individually controls each of the first switch devices to turn on or off.………………. individually controls each of the second switch devices to turn on or off …………….. individually controls each of the third switch devices to turn on or off” )

Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DIEN US 20130093396 in view of Duan US 20140307358 as applied to claim 1 above, and further in view of Mirabella US 20180159317.

Regarding claim 7, DIEN teaches:
wherein the anode of the cell of each second unit is connected to the cathode of a second diode. (Fig 4D D2 cathode connected to anode of cell).  
DIEN does not explicitly teach:
the anode of said second diode being coupled to ground by a resistor. 
Mirabella teaches:
the anode of said second diode being coupled to ground by a resistor (Fig 3 #102 coupled to G by resistor 104)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to include the anode of said second diode being coupled to ground by a resistor taught by Mirabella for the purpose of providing a fixed voltage. (Refer to Par 0074) and since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 9 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over DIEN US 20130093396 in view of Duan US 20140307358 and Gray US 20150180235.

Regarding claim 9, DIEN teaches:
An electric system with switched cells comprising: 
a first unit; (Fig. 5D 11C at bottom)
a plurality of second units series-connected with the first unit (Fig. 5D 11C other two above in series), 
each first and second unit comprising: 
an electric cell series-connected, by the cathode of the cell, with a first switch (Fig. 5D S1 and Fig 5E S1 of 11c series connected to cathode of cell; ¶ 0103), 
a second switch connected in parallel with the cell and the first switch (Fig. 5D and Fig 5E S2 connected in parallel), and 
a first diode, the anode of the first diode being coupled to the cathode of the cell (Fig 5D D1 connected to cathode of cell B), 
the cathodes of the first diodes being connected to an output node (Fig 5D D1 connected to output V1); and 
a control circuit (Par 0053 “The control unit 12”) capable of measuring characteristics of at least certain cells (Par 0053 “The control signal Sc may be a state signal, a communication signal, an order signal, a feedback signal or an arbitrary combination of the above-mentioned signals. For example, the state signal represents the electric power state of each battery module B, the feedback signal represents the voltage value of the output voltage of each battery module B”) and of controlling the first (Par 0053 “The control unit 12 is electrically connected to the first switch devices SW1 of the power units 11A to 11C, individually outputs a first switch signal S1 to each first switch device SW1 in accordance with a control signal Sc”) , and second (Par 0101 “the control unit 12, which individually outputs a second switch signal S2 to each second switch device SW2 and individually controls each second switch device SW2 to turn on or off in accordance with the control signal Sc”) switches according to the characteristics.

DIEN does not explicitly teach the anode of the cell of the first unit being connected to ground,
Duan teaches the anode of the cell of the first unit being connected to ground, (Fig 2 #220; Par 0043 “In many battery systems 500, a conductive battery enclosure is coupled to a system ground (also referred to as earth, protective earth or frame ground) to meet safe requirements.”)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have the anode of the cell of the first unit being connected to ground, taught by Duan since it is known that circuits have a zero potential that allow a current of a circuit travels is known as the ground and for the purpose of grounding a circuit for protective safety. (Refer to Par 0043)

Even though figure 5D of DIEN teaches the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit, figure 5D of DIEN does not explicitly teach the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit by at least one third switch.
Figure 4E of DIEN teaches the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit by at least one third switch; (Fig 4E cathode of B in each of the second units 11a is connected to D1 via S2)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have the anode of the first diode of each second unit being connected to the cathode of the cell of the second unit by at least one third switch taught by DIEN for the purpose of adjusting configuration to attain desired outputs. (Refer to ¶ 0011)

Even though DIEN teaches a load configured to be powered by an voltage at the output node (¶ 0066 “operating voltage V1 to make the first operating voltage V1 become an AC voltage, which is provided to a load (not shown) as an AC power source.”, DIEN does not explicitly teach a control circuit configured to be powered by an voltage at the output node.
Gray teaches a control circuit configured to be powered by an voltage. (Fig 1 #10, 11; ¶ 0020 "the AC input voltage that fed into the controller"), 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have a control circuit configured to be powered by an voltage taught by Gray for the purpose of applying power to appliances. (Refer to ¶ 0020)

Regarding claim 12, DIEN teaches:
wherein the cathode of the cell of each second unit is coupled to the anode of the first diode of the second considered unit by as many third switches as there are first and second units located between the second considered unit and the ground.  (Fig. 5D 11C first and second units with D1)

  Regarding claim 13, DIEN teaches:
wherein each of the third switches has the same state, on or off, as one of the second switches.  (Fig. 5D S2 having on and off states Fig 4E S2 having on and off states)

Regarding claim 14, DIEN teaches:
wherein the states of the third switches are independent from the states of the first and second switches.  (Fig 5D and Fig 4E #12 having S1-S3 independent controls to have independent changes of switches)

Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DIEN US 20130093396 in view of Duan US 20140307358 as applied to claim 1 above, and further in view of Kumar US 20170256982.

Regarding claim 17, Even though DIEN teaches the configuration of the first diode (Fig 5D D1; ¶ 0011 “the connection to additional switch devices or diodes makes the power management system not only to provide the discharge function, but also provide the functions of charging, protection for power units, or multi-phase outputs, thereby minimizing the power loss, and adjusting the connection configuration of the power units in accordance with the charging voltage, the desired output voltage, or the state of each battery module”), DIEN does not explicitly teach the first diodes form a block implementing logic function OR.
Kumar  teaches the first diodes form a block implementing logic function OR (Fig 1 #18; ¶ 0005 “the diodes 14 and 18 can form a DIODE OR network or circuit. Such a DIODE OR network or circuit can be utilized to isolate two or more voltage sources and also in some implementations to derive a simple Boolean logic function.”).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have first diodes form a block implementing logic function OR taught by Kumar for the purpose of control of voltage.

Claim 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DIEN US 20130093396 in view of Duan US 20140307358 as applied to claim 1 above, and further in view of Gray US 20150180235.

  Regarding claim 18, Even though DIEN teaches a load configured to be powered by an voltage at the output node (¶ 0066 “operating voltage V1 to make the first operating voltage V1 become an AC voltage, which is provided to a load (not shown) as an AC power source.”, DIEN does not explicitly teach the control circuit is configured to be powered by an voltage at the output node.
Gray teaches a control circuit configured to be powered by an voltage. (Fig 1 #10, 11; ¶ 0020 "the AC input voltage that fed into the controller"), 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify DIEN to have control circuit configured to be powered by an voltage taught by Gray for the purpose of applying power needed. (Refer to ¶ 0020)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            

/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859